Case: 22-40049     Document: 00516288627         Page: 1     Date Filed: 04/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       April 21, 2022
                                  No. 22-40049                        Lyle W. Cayce
                                Summary Calendar                           Clerk


   Patrick L. Shumaker,

                                                           Plaintiff—Appellant,

                                       versus

   Isabella Guzman, Administrator of United States
   Small Business,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 7:21-CV-477


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Patrick Shumaker filed this pro se appeal seeking to overturn the
   district court’s denial of his motion for an emergency injunction to compel
   Isabella Guzman, Administrator of the United States Small Business



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40049            Document: 00516288627             Page: 2   Date Filed: 04/21/2022




                                             No. 22-40049


   Administration (“SBA”), to immediately issue funds to him pursuant to the
   Coronavirus Aid, Relief, and Economic Security Act (“Cares Act”). See Pub.
   L. No. 116-136, 134 Stat. 281 (2020). Because we decline to do so, we affirm.
                                                   I.
            In May 2020, Shumaker was awarded an Economic Injury Disaster
   Loan (“EIDL”) Advance in the amount of $1,000 under Section 1110(e) of
   the Cares Act. Shumaker, however, claimed that he was entitled to the
   maximum amount allowable under this provision of the Cares Act, which was
   $10,000. In September 2021, the SBA contacted Shumaker and notified him
   that it was unable to verify the existence of an eligible business as reflected in
   his application for the additional funds. Two months later, Shumaker filed
   suit in Hidalgo County, Texas, against Guzman in her capacity as the SBA
   administrator. Therein, he alleged that Guzman violated Section 1110 of the
   Cares Act and Section 5002 of the American Rescue Plan 1 by requesting his
   tax returns to verify his business eligibility and for not issuing the additional
   EIDL funds that he had requested. The case was removed to federal court in
   December 2021 and Shumaker moved for an emergency injunction seeking
   to compel Guzman to immediately approve and issue the funds he sought in
   his EIDL application. The district court denied Shumaker’s motion and this
   appeal followed.
                                                   II.
            We review “the grant or denial of a preliminary injunction for abuse
   of discretion, with any underlying legal determinations reviewed de novo and
   factual findings for clear error.” Topletz v. Skinner, 7 F.4th 284, 293 (5th Cir.
   2021).



            1
                Pub. L. No. 117-2, 135 Stat. 4 (2021).




                                                    2
Case: 22-40049       Document: 00516288627            Page: 3     Date Filed: 04/21/2022




                                       No. 22-40049


                                            III.
          As a threshold matter, we agree with Guzman that the SBA forecloses
   injunctive relief by providing that “no . . . injunction . . . shall be issued against
   the Administrator or his property.” 15 U.S.C. § 634(b)(1). Moreover, this
   court has recently reiterated that “all injunctive relief directed at the SBA is
   absolutely prohibited.” See In re Hidalgo Cnty. Emergency Serv. Found., 962
   F.3d 838 (5th Cir. 2020). This language clearly and unambiguously applies
   to all injunctive relief directed at the SBA—not just injunctive relief in the
   bankruptcy context as Shumaker appears to contend on appeal. For these
   reasons, we hold that the district court did not err in denying Shumaker’s
   motion for an emergency injunction.
                                            IV.
          The district court’s judgment is AFFIRMED.




                                             3